                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA


 INRE:                                                        Chapter 7 Bankruptcy
                                                               Case No. 20-00513
 RUSTY A. SCHLACKE and
 LORI R. SCHLACKE,

                 Debtors.                                Adversary Case No. 20-09046


                                                   AMENDED COMPLAINT TO AVOID
 RENEE HANRAHAN, in her sole capacity                 FRAUDULENT TRANSFER
 as Chapter 7 Trustee,

                 Plaintiff,

                          vs.

 PEGGY KNOLL, in her sole capacity as
 Trustee of the Alice Gretchen Wacker
 Schlacke Irrevocable Trust and
 the ALICE GRETCHEN WACKER
 SCHLACKE IRREVOCABLE TRUST,

                 Defendants.



          COMES NOW Trustee Renee Hanrahan (the "Chapter 7 Trustee") by and through her

counsel and in support of this Amended Complaint to A void Fraudulent Transfer pursuant

to 11 U.S.C. §548 and §544 (Iowa Code §684) states as follows:

     1.         This Amended Complaint concerns a fraudulent transfer from the Debtor

Rusty Schlacke ("Rusty") to his sister Peggy Knoll ("Knoll") the Trustee of the Alice Gretchen

Wacker Schlacke Irrevocable Trust (the "Alice Trusf') (the Alice Trust and Knoll in her

capacity as Trustee, the "Defendants"). A redline comparison to the original Complaint is

attached hereto as Exhibit A.



                                              1
                            JURISDICTION, VENUE & STANDING

     2.        The Debtors filed a Chapter 7 bankruptcy petition (the "Bankruptcy Petition")

with this Court on April 16, 2020.

     3.        The Alice Trust was established under the laws of Iowa. Knoll is a resident of

Prescott, Arizona. This court has personal jurisdiction pursuant to rule 7004 of the Federal

Rules of Bankruptcy Procedure (the "Bankruptcy Rules").

     4.        This Court has subject matter jurisdiction over this Complaint by operation of

28 U.S.C. §§1334 and 157, 11 U.S.C §§544, 548, 550 and 551 and Bankruptcy Rule 7001.

     5.        The Chapter 7 Trustee has standing to file this complaint under 11 U.S.C. §550.

     6.        Venue is proper in this Court and District pursuant to 28 U.S.C. §1409.

     7.        This is a core proceeding under 28 U.S.C. §157(b)(2)(A) & (H).

     8.        To the extent, if at all, that this Complaint does not involve a core proceeding,

the Plaintiff consents to the entry of a final judgment and a rendition of legal conclusion by

this Court.

     9.       This Amended Complaint is filed pursuant to Bankruptcy Rule 7015.

                              FACTS AND LEGAL ARGUMENT

     10.      Rusty's mother, Alice G. Schlacke ("Alice"), established the Alice Trust on or

around June 6, 2019.

     11.      Alice passed away on or around January 19, 2020.

     12.      Rusty received approximately $10,000 in life insurance and other payable on

death benefits (the "Inherited Funds") after Alice's death.

     13.      Upon information and belief, shortly afterwards, Knoll instructed Rusty to sign

over the Inherited Funds to pay for Alice's funeral expenses (the "Funeral Expenses").


                                               2
      14.      Upon information and belief, Rusty signed over the Inherited Funds to Knoll

(the "Inherited Funds Tranifer") even though there were sufficient funds in Alice's estate to

pay for the Funeral Expenses.

      15.      The Debtors did not list the Inherited Funds Transfer on their Bankruptcy

Schedules, which the Chapter 7 Trustee's counsel only recently discovered the existence of

the Inherited Funds through extensive investigation.

The Inherited Funds Transfer was a Fraudulent Transfer under the Bankruptcy Code
(11 U.S.C. §548(a)(l)(B)) and Iowa's Uniform Voidable Transfer Act (Iowa Code §684).

      16.      A decedent's estate is liable for payment of funeral and burial expenses. See

Iowa Code §633.425.

      17.      Payable on death accounts such as the Inherited Funds are not part of a

decedent's estate but become the personal property of a designated beneficiary upon the

grantor's death pursuantto contract. See In re Estate ofMyers, 825 N.W.2d 1, 6-7 (Iowa 2012).

      18.      Rusty had no obligation to transfer the Inherited Funds, which were his

personal property, to the Defendants to pay for the Funeral Expenses, and he received nothing

in exchange for such transfer. In re Schaffer, 331 B.R. 401, 418-19 (Bankr. N.D. Iowa)

(consideration, such as love and affection, having no utility from a creditor's viewpoint does

not satisfy statutory definition of "value").

     19.       Accordingly, Rusty did not receive reasonably equivalent value in exchange for

the Inherited Funds Transfer. See 11. U.S.C. §548(a)(l)(B); Iowa Code §684.4.

     20.       Upon information and belief, Rusty was insolvent at the time of the Inherited

Funds Transfer or became insolvent as a result of the transfer and could not reasonably believe

he could pay his debts when due. See I 1. U.S.C. §548(a)(l)(B); Iowa Code §684.4. Shortly

after the Inherited Funds Transfer, the Debtors filed for bankruptcy, and scheduled $247,156

                                                3
in assets and $273,727 in liabilities. See Bankruptcy Petition, Statement of Financial Affairs

Summary.

     21.      Upon information and belief, there were unsecured predicate creditors at the

time of the Inherited Funds Transfer whose aggregate or individual claims could have avoided

the entirety of that transfer under Iowa Code §684, which include but are not limited to:

Capital One, Citibank, Discover Financial, Ent Credit Union, and GreenState Credit Union.

See Bankruptcy Petition, Schedule F.

     22.      The Inherited Funds Transfer also benefited the Defendants, who are insiders.

See 11. U.S.C. §548(a)(l)(B).

     23.      Accordingly, the Chapter 7 Trustee is entitled to recover the value of the

Inherited Funds Transfer from the Defendants by operation of 11 U.S.C. §§550 and 551.

     24.      In filing this Complaint, the Chapter 7 Trustee hereby reserves and does not

forgo any other claim, right, argument, or action for recovery against the Debtor or any other

person or entity, including the Defendants.

WHEREFORE, the Chapter 7 Trustee respectfully prays that this Court, upon such notice

and hearing as it may direct, enter judgment against the Defendants pursuant to 11 U.S.C.

§§550 and 551 by:

       A. Making the factual finding that Rusty did not receive reasonably equivalent value

           for the Inherited Funds Transfer;

       B. Making the legal determination that that transfer was fraudulent under 11. U.S.C.

           §548 and Iowa Code §684;

       C. Ordering Defendants to turnover to the Chapter 7 Trustee the full amount of

           Inherited Funds that were signed over (approximately $10,000); and



                                               4
          D. Ordering any additional relief that the Court finds just and equitable under the

               circumstances.



                                                          Is I Stephen Larson
                                                          Stephen B. Larson, AT0014154
                                                          SIMMONS PERRINE MOYER BERGMAN PLC
                                                          115 Third Street SE, Suite 1200
                                                          Cedar Rapids, IA 52401
                                                          Tel: 319-366-7641; Fax: 319-366-1917
                                                          slarson@SPMBLAW.com
                                                          ATTORNEY FOR CHAPTER 7 TRUSTEE



                                                Certificate of Service

        The undersigned certifies, under penalty of perjury, that on this 24th day of September
2020 the foregoing document was (1) electronically filed with the Clerk of Court using the
Northern District of Iowa CM/ECF, (2) served electronically through the CM/ECF system
to the parties below on the left, and (3) mailed via the United States mail with postage fully
paid on the 24th day of September 2020 to the parties listed below on the right.

                                                          Isl~ ~



Derek Hong                                                         Peggy Knoll
Renee Hanrahan                                                     Trustee for the Alice Gretchen Wacker
U.S. Trustee                                                       Schlacke Irrevocable Trust
                                                                   PO Box 9037
                                                                   Prescott, AZ 86313




RHTE Schlacke Pleadings Drafts Amended Adversary Complaint against Peggy Knoll.092420.139p.sbl




                                                              5
                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


 INRE:                                                                     Chapter 7
                                                                      Bankruptcy Case No.
 RUSTY A. SCHLACKE and                                                     20-00513
 LORI R. SCHLACKE,

                 DebtorS.=========il=l-=dA~
                                          -• ll@·~···;ra:
                                                       r,!f;l;~
                                                              ..,.,.11.~r~~~T;@
                                                                              _,;=i,,~
                                                                                     '";},.ij!
                                                                                           "'"~·";),ilA~
                                                                                                       ,,---




                                                              AMENDED COMPLAINT TO
 RENEE HANRAHAN, in her sole capacity                      A VOID FRAUDULENT TRANSFER
 as Chapter 7 Trustee,

                Plaintiff,




 PEGGY KNOLL, in her sole capacity
 as Trustee of the Alice Gretchen Wacker
 Schlacke Irrevocable Trust and the Al-iee-
 Gretchen \l/acker 8chlacke Irrevocable
+mstALICE GRETCHEN WACKER
SCHLACKE IRREVOCABLE TRUST,

                Defendants.
          COMES NOW, Trustee Renee Hanrahan (the" Chapter 7 Trustee") by and through

her counsel, and, in support of this Amended Complaint to Avoid Fraudulent Transfer

pursuant to 11 U.S.C. § 548 and§ 544 (Iowa Code 64&~) states as follows:

     1.         This Amended Complaint concerns a fraudulent transfer from the Debtor

Rusty Schlacke ("Rusty") to his sister Peggy Knoll (" Knoff') the Trustee of the Alice

Gretchen Wacker Schlacke Irrevocable Trust ( "DefeHden!6' ").the             "Alice Trust')    (the Aljce

Trust and Knoll in her capacity as Trustee, the "Defendants") A redline comparison to the

original Complaint is attached hereto as Exhibit A

                                  JURT8DICTTONJ URISDICTION,
                                             J,
                                     VENUE & STANDING

     2.       The Debtors filed a Chapter 7 bankruptcy petition (the "Bankruptcy Petition")

with this Court on April 16, 2020.
     3.        The Defendant Peggy Alice Trust was established under the laws of Iowa

Knoll is a resident of Prescott, Arizona. This court has personal jurisdiction pursuant to ¥ed-:--

R. Bankr. Proc.lllk. 7004 of the Federal Rules of Bankruptcy Procedure (the "Bankruptoi

Rules").

     4.        This Court has subject matter jurisdiction over this Complaint by operation of

28 U.S.C. §§1334 and 157, 11 U.S.C §§544, 548, 550 and 551 and Fed. R. Bankr.

P-ree:-Bankruptcy Rule 7001.

     5.        The Chapter 7 Trustee has standing to file this complaint under 11 U.S.C. §550 .

     .6....    lr.--Venue is proper in this Court and District pursuant to          ~2.8.   U.S.C.
               §M+.J-9liQ.2.

     7.        This is a core proceeding under 28 U.S.C. §157(b)(2)(A) & (H).

     8.        To the extent, if at all, that this Complaint does not involve a core proceeding,

the Plaintiff consents to the entry of a fi-fla+final judgment and a rendition of legal

conclusion by this Court.




                               Fi.. CT8
     .2...     Ibis Amended Complaint is filed pursuant to Bankruptcy Rule 7015

                                  FACTS AND I.ECALLEGAL
                                           ARGUMENT

     1il..     ~Rustf:s mother, Alice G. Schlacke, ("Alice"),., established the Alice-

Gretchen \\lacker Schlacke Irrevocable Trust on or around June 6, 2019.

     1L        -1-(h.Alice passed away on or around January 19, 2020.

     12...     -l-1-,Rusty received approximately $10,000 in life insurance and other payable

on death benefits (the "inheriled F'zmdslnheritedFunds") after Alice'ls death.
               12.ShortlyUpon information and be]ief shortly afterwards, the Defendant

Peggy Knoll instructed Rusty to sign over the Inherited Funds to He-F-te-pay for Alice'[s

funeral expenses (the "F'1;mernlfuneral Expenses").

     14...    H-,.Upon information and belief, Rusty signed over the Inherited Funds to tfle--

DefendantsK.n.all (the "Inherited Funds Transfer") even though there were sufficient funds in_

Alice's estate to pay for the Funeral Expenses.

     15....   -14 The Debtors did not list the Inherited Funds Transfer on their Bankruptcy

Schedules. The Inherited Funds Transfer was which the Chapter 7 Trustee's counsel only

recently discovered the existence of the Inherited Funds through extensive investigation-by-

the Chapter 7 Trustee's counsel.

The Inherited Pnnds~ Transfer was A.a Fraudulent Transfer under the Bankmptcy
Code (11 U.S.C. § 548(a)(l)(B)) and Iowa'[s Uniform FnmdulentVoidable Transfer Act
(Iowa Code§ 684).

     1.6...   l¾.-Under Iowa law, aA decedent'[s estate is liable for payment of funeral and
              burial expenses. See

Iowa Code§ 633.425.
     11..      ¼-:-Payable on death accounts such as the Inherited Funds are not part of a

decedent'[s estate, but become the personal property of a designated beneficiary upon the

grantor'ls death pursuant to contract. See In re Estate e.f},1yew.·o,Uv.zyers 825 N.W.2d 1, 6-;;;;,7

(Iowa 2012).

     l&..      -l-+.Rusty had no obligation to transfer the Inherited Funds+, which were his

personal property), to the Defendants to pay for the Funeral Expenses. and he received

nothing in exchange for such transfer.

      18.Accordingly, Rusty did not receive reasonably equivalent value in exchange for the

Inherited Funds Transfer. See 11. U.S.C. § 54 8(a)( I )(B)(i); Iowa Code 684 .4; else In re

Seha]ferSchq{fer 331 B.R. 401, 418 19418 19 (Bankr. N.D. Iowa) (consideration, such as

love and affection, having no utility from a creditor'[s viewpoint does not satisfy statutory

definition of "value").

               Accordingly. Rusty did not receive reasonably equivalent value in exchange
for the Inherited Funds Transfer See 11 U S C §548(a)(1 )(B): Iowa Code §684 4

     20...     -1-9-:-Upon information and belief, Rusty was insolvent at the time of the

Inherited Funds Transfer or became insolvent as a result of the transfer and could not

reasonably believe he could pay his debts when due. See 11. U.S.C. §548(a)(l)(B-)f+W); Iowa

Code §684.4. Shortly after the Inherited Funds Transfer, the Debtors filed for bankruptcy,

and scheduled $247,156

in assets and $273,727 in liabilities. See Bankruptcy Petition, Statement of Financial Affairs

Summary.

               Upon information and be]jef there were unsecured predicate creditors at the
time of the Inherited Funds Transfer whose aggregate or individual ciaims could have

avoided the entirety of that transfer under Iowa Code §684 which include but are not

limited to· Capital One Citibank, Discover Financial Ent Credit Union and GreenState

Credit Union See Bankruptcy Petition Schedule F

  22..         ~The Inherited Funds Transfer also benefited the Defendants, who are insiders.

See 11. U.S.C. § 548(a)(l)(B)(i)(JV).

     2.3....      U-:-Accordingly, the Chapter 7 Trustee is entitled to recover the value of the

Inherited Funds Transfer from the Defendants by operation of 11 U.S.C. §§550 and 551.

     24...        2±:-In filing this Complaint, the Chapter 7 Trustee hereby reserves and does

not forgo any other claim, right, argument, or action for recovery against the Debtor or any

other person or entity, including the Defendants.

WHEREFORE, the Chapter 7 Trustee respectfully prays that this Court, upon such notice

and hearing as it may direct, enter judgment against the Defendants pursuant to 11 U.S.C.

§§550 and 551 by·

         A. Making the factual finding that Rusty did not receive reasonably eg_uivalent value

               for the Inherited Funds Transfer
         B.. Making the legal determjnation that that transfer was fraudulent under 11 U      sC
               §548 ~and Iowa Code §684·

         C... A:-Ordering Defendants to turnover to the Chapter 7 Trustee the full amount of

               Inherited Funds that were signed over--ffi--Aef (approximately $10,000); and

         Il.. !hOrdering any additional relief that the Court finds just and equitable under the

               circumstances.



                                                IS sl Stephen Larson
_J_
                                                            Stephen B. Larson, AT0014154 SIMMONS
                                                           PERRINE MOYER BERGMAN PLC 115 Third Street
                                                            SE, Suite 1200 Cedar Rapids, IA 52401 Tel:
                                                            319-366-7641; Fax: 319-366-1917
                                                           slarson larson@SPMBLAW.com
                                                           ATTORNEY FOR CHAPTER 7 TRUSTEE


                                         Ce11ificateC ertificate of Service

       The undersigned certifies, under penalty of perjury, that on this +&24th day of
September, 2020 the foregoing document was filelectronically filed with the Clerk of Court
using the Northern District of Iowa CM/ECF and the document 1.vas-'2). served
electronically through the CM/ECF system to the parties below-

                                                            Ask Sle19hen L0wse11




Derek Hong Renee Hanrahan U.S. Trustee

                                                 Certificate of Service
      The l:tndersigned hereby certifies, under penalty of perjury, that the forgoing document
was on the left, and (3) mailed via the United States mail with postage fully paid on the
+&~th day of September 2020 to the parties listed below+ on the right


                                                                          (
                                                                       Isl
                                                                         l




Derek Hong                                                           Peggy Knoll Trustee for the Alice Gretchen
Renee Hanrahan                                                       Wacker Schlacke Irrevocable Trust PO Box
us  Trustee                                                          903 7 Prescott, AZ 86313



RHTE Schlacke Pleadings Drafts Amended Adversary Complaint against Peggy Knoll.QQ I 82Q.3Q8092420 J 39p.!ia+s.bl
Document comparison by Workshare 10.0 on Thursday, September 24, 2020
3:21:32 PM
Input:
                    file:/N:\Documents\Schlacke Bankruptcy\Adv
Document 1 ID
                    Complaint\01 Adversary Complaint.pdf
Description         01 Adversary Complaint
                    file:/N:\Documents\Schlacke Bankruptcy\Adv
Document 2 ID
                    Complaint\Amended\Amended Adversary Complaint.pdf
Description         Amended Adversary Complaint
Rendering set       Standard

Legend:

Insertion
I::>eletiefl
Me'>'eaffem
Moved.tc
Style change
Format change
Me:vea delet:iefl
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                               94
Deletions                                88
Moved from                                2
Moved to                                  2
Style change                              0
Format changed                            0
Total changes                           186
